 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
                                                        )
 8   AEROJET ROCKETDYNE, INC. f/k/a                     )     Case No. 2:17-cv-01515 KJM-AC
     AEROJET‐ GENERAL CORPORATION,                      )
 9                                                      )     ORDER TO SEAL DOCUMENTS
                     Plaintiff,                         )
10                                                      )
             v.                                         )
11                                                      )
     GLOBAL AEROSPACE, INC., et al.,                    )
12                                                      )
                     Defendants.                        )
13                                                      )

14

15           This Court, having received and reviewed Defendants’ Notice of Request and Renewed
16   and Unopposed Request to Seal Documents filed on July 29, 2019 and having considered the
17   grounds stated therein, hereby ORDERS:
18           Exhibit F and Exhibit H to Defendants’ Motion in Limine to Exclude the Proposed Expert
19   Testimony of Laura Montgomery and Exhibit V to Defendants’ Motion in Limine to Exclude the
20   Proposed Expert Testimony of Paul Pastorek shall be sealed with no access to the public, and
21   access to these documents will be limited to the Court, authorized court personnel, and the
22   authorized individuals listed in the Protective Order, until further order of the Court.
23
     DATED: August 2, 2019.
24

25
                                                            UNITED STATES DISTRICT JUDGE
26

27

28

     ORDER TO SEAL DOCUMENTS, CASE NO. 2:17-CV-01515-
     KJM-AC
